Citation Nr: 1753952	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-31 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right forearm shrapnel wound. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of an abdominal shrapnel wound. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a chin shrapnel wound. 

4.  Entitlement to a disability rating in excess of 10 percent for diabetes mellitus, type II, with impotence, nephropathy, and hypertension, since July 15, 2010. 

5.  Entitlement to a disability rating in excess of 10 percent for residuals of a right forearm and wrist knife laceration since July 15, 2010. 

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled to present testimony via videoconference during a hearing before a Veterans Law Judge in April 2017.  He was notified of the time and place of the hearing by a March 2017 letter.  However, he failed to report to the hearing and he has not requested that the hearing be rescheduled.  The hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2017).

The issues of entitlement to increased ratings for diabetes mellitus, type II, and residuals of a right forearm and wrist knife laceration, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a November 1987 decision, the Board denied the claims of entitlement to service connection for shrapnel wounds to the right forearm, abdomen, and chin.  Although notified of the Board's decision by a November 1987 letter, the Veteran did not appeal this decision, and the decision became final. 

2.  Evidence associated with the claims file since the November 1987 Board decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for residuals of shrapnel wounds to the right forearm, abdomen, and chin, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The November 1987 Board decision denying claims of entitlement to service connection for shrapnel wounds to the right forearm, abdomen, and chin is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  As evidence received since the November 1987 Board decision is not new and material, the criteria for reopening the claims of entitlement to service connection for residuals of shrapnel wounds to the right forearm, abdomen, and chin are not met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran filed applications to reopen previously denied claims of entitlement to service connection for shrapnel wounds to the right forearm, abdomen, and chin in July 2010.  Because the evidence pertaining to these claims are located in the same or similar documents, the Board shall address these claims together below.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a November 1987 decision, the Board denied the claims of entitlement to service connection for shrapnel wounds to the right forearm, abdomen, and chin because it concluded the Veteran's shrapnel wounds to the right forearm, chin, and abdomen were not present during his service.  Furthermore, the scar on the Veteran's right forearm and wrist, which was a residual of knife lacerations, was already service-connected.  In denying the Veteran's service-connection claims, the Board noted the Veteran's contentions, which he also mentioned to a January 1987 VA examiner, that a bomb exploded close to him during his service in Vietnam.  He reported this blast injured his chin, abdomen, and right forearm.  The Board noted that the January 1987 VA examination report showed the presence of a 6.5-inch scar on the medial aspect of the right forearm extending from the wrist proximally, a U-shaped 1-inch scar on the Veteran's right chin, and a 1-inch scar in the mid-epigastric area of the abdomen.  

While acknowledging the presence of current scars on the right forearm, chin, and abdomen, the Board determined that the Veteran did not incur shrapnel wounds during his service.  The Board explained in its November 1987 decision that the Veteran's service medical records did not contain any entries regarding any type of shell fragment wounds during his period of military service.  The Board noted that the Veteran sustained a laceration of the right forearm extending from his wrist to his mid-forearm as a result of a knife wound in January 1971; however, it noted this disability was already service connected.  The Board noted that no other in-service wounds were shown in the Veteran's service treatment records.  The Board also noted that although the Veteran was stationed in Vietnam for approximately one year, and he received the Combat Infantryman Badge, his service medals did not indicate an in-service injury, such as the Purple Heart Medal.  Accordingly, the Board denied his service connection claims for shrapnel wounds to the right forearm, abdomen, and chin. 

The Veteran was notified of the Board's denial by a November 1987 letter.  Thus, the November 1987 Board decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7104(b); see also 38 C.F.R. §§ 3.156(a), 20.1100.  

Since the November 1987 Board decision, the Veteran has submitted additional lay statements alleging that he has current residuals of shrapnel wounds to his right forearm, abdomen, and chin.  He made such contentions in July 2010, October 2012, and April 2016.  However, the Board notes that the Veteran's contentions that his right forearm, abdomen, and chin scars were caused by in-service shrapnel injuries were known to VA adjudicators when the claims for service connection were denied in November 1987.  

Additionally, the claims file includes additional VA, private, and Social Security Administration (SSA) records showing medical professionals' description of the Veteran's service-connected residuals of a right forearm and wrist knife laceration, as well as abdomen and chin scars, as shrapnel wounds.  Such descriptions of the Veteran's right forearm, abdomen, and chin were noted in a February 1990 SSA treatment record, November 1992 private treatment record, October 1997 private psychological evaluation, and August 2004 and July 2011 VA examination reports, However, the Board notes that these descriptions of the Veteran's current scars as shrapnel wounds stem from the Veteran's subjective reporting and statements to medical professionals.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to arise or apply to a statement of a physician based upon an inaccurate factual premise or history as related by a veteran); see also Lee v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  A thorough review of these records shows that the descriptions of the Veteran's right forearm disability referred to his service-connected residuals of a knife laceration, rather than a separate residuals of a shrapnel wound disability.  Moreover, these records show that the descriptions of the abdomen and chin scars were based on the Veteran's lay statements and not on the medical professionals' independent opinions.  

The Veteran's right forearm and wrist disability is already service connected and the record shows that he does not have a separately diagnosable right forearm disability caused by a shrapnel wound.  Although the Veteran has submitted new evidence since the November 1987 Board decision in the form of medical treatment records and lay statements, this evidence does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for residuals of shrapnel wounds to the right forearm, abdomen, and chin because the new evidence does not show that the Veteran incurred in-service shrapnel wounds to his right forearm, abdomen, or chin.  Rather, the new evidence pertains to the current presence of right forearm, abdomen, and chin scars, which was of record prior to the issuance of the November 1987 Board decision.  The new lay and medical evidence does not raise a reasonable possibility of substantiating the claims because the new evidence does not show that the Veteran has a separately diagnosable right forearm disability apart from his service-connected residuals of a knife laceration and because it does not establish that he was wounded by shrapnel in service.  Thus, the applications to reopen claims of entitlement to service connection for a right forearm shrapnel wound, an abdominal shrapnel wound, and a chin shrapnel wound are denied.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen a claim of entitlement to service connection for residuals of a right forearm shrapnel wound is denied. 

The application to reopen a claim of entitlement to service connection for residuals of an abdominal shrapnel wound is denied. 

The application to reopen a claim of entitlement to service connection for residuals of a chin shrapnel wound is denied. 

REMAND

The Board must remand the issues of entitlement to increased ratings for diabetes mellitus, type II, and residuals of a right forearm and wrist knife laceration, and entitlement to a TDIU for additional development.  

The record shows that new evidence in the form of VA treatment records and VA examination reports, including May 2016 VA examination reports for diabetes mellitus, nephropathy, hypertension, and erectile dysfunction, were associated with the claims file since the issuance of the last supplemental statement of the case (SSOC) in December 2014.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2017).  Although 38 U.S.C. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a VA From 9, this provision is only applicable to cases where the VA Form 9 was filed on or after February 2, 2013.  38 U.S.C. § 7105(e) (2012).  While the Veteran filed his VA Form 9 in October 2013, 38 U.S.C. § 7105(e) does not apply to VA-generated evidence, such as VA treatment records or examination reports.  As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new evidence relevant to the Veteran's increased rating claim for diabetes mellitus, type II.

The Board must also remand the Veteran's increased rating claim for residuals of a right forearm and wrist knife laceration to afford him a new VA examination.  Specifically, he underwent a VA examination for this disability in July 2011.  In an October 2015 statement, the Veteran contended that his right arm wound had worsened.  Accordingly, the Veteran should be scheduled for a VA examination to determine the current severity of his symptoms associated with his residuals of a right forearm and wrist knife laceration.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, these claims are REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his residuals of a right forearm and wrist knife laceration disability.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's residuals of a right forearm and wrist knife laceration disability, to include if the scar is painful and/or unstable.

2. After completing Step 1, and any other development deemed necessary to the above development, readjudicate the claims of entitlement to: a disability rating in excess of 10 percent for diabetes mellitus, type II, with impotence, nephropathy, and hypertension; a disability rating in excess of 10 percent for residuals of a right forearm and wrist knife laceration; and, a TDIU in light of the new evidence.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


